         Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
GRACE PROULX,                          )
                                       )
            Plaintiff,                 )                     Civil Action No.
                                       )                     19-12506-FDS
       v.                              )
                                       )
CATHARINE MINTZER, M.D.;               )
BELMONT MEDICAL ASSOC., INC.;          )
LONNI L. LARSEN; CVS PHARMACY,         )
INC.; PROMETHEUS LABRATORIES,          )
INC.; and NESTLE HEALTH SCIENCE,       )
SA,                                    )
                                       )
                                       )
            Defendants.                )
_______________________________________)


       MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION TO REMAND

SAYLOR, C.J.

       This is a lawsuit arising out of an alleged adverse reaction to a prescription drug known

as Allopurinol. Plaintiff Grace Proulx has filed suit against her physician, her pharmacist, the

pharmaceutical company, and various other entities on a variety of state-law claims.

       Proulx is a resident of Somerville, Massachusetts. In July 2016, she began to experience

joint pain and swelling. She sought treatment from Dr. Catharine Mintzer, a physician in

Belmont, Massachusetts. Dr. Mintzer diagnosed gout and prescribed a short course of

Prednisone.

       When that treatment did not fully resolve the issue, Dr. Mintzer prescribed a course of

Allopurinol. That prescription was filled by pharmacist Lonni Larsen at a CVS Pharmacy in

Somerville, Massachusetts.
          Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 2 of 16



         Unfortunately, Proulx soon developed a relatively rare condition, called Stevens Johnson

Syndrome, that is triggered by a reaction to certain types of medications. According to the

complaint, she required hospitalization and extensive treatment and has suffered lasting injuries

from her reaction to the drug.

         On August 8, 2019, Proulx filed this complaint in Middlesex County Superior Court.

The named defendants are Dr. Mintzer; her employer, Belmont Medical Associates, Inc.; Larsen;

her employer, CVS Pharmacy, Inc.; Prometheus Laboratories, Inc.; and the parent company of

Prometheus, Nestle Health Sciences, SA. Prometheus owned the rights to branded Allopurinol

during the relevant time period, and is therefore alleged to be responsible for labelling on the

drug, including its generic version.

         The present dispute concerns an issue of subject-matter jurisdiction. On December 12,

2019, Prometheus removed the case to this court on the basis of diversity jurisdiction under 28

U.S.C. § 1332(a). The parties are not completely diverse; plaintiff Proulx is from Massachusetts,

as are three of the defendants (Dr. Mintzer, Belmont Medical Associates, and Larsen).

Prometheus nonetheless contends that the non-diverse defendants were fraudulently joined or, in

the alternative, fraudulently misjoined. Proulx has moved to remand the case to the Superior

Court.

         For the following reasons, the motion will be granted and the case will be remanded to

state court.

I.       Background

         The facts are stated as set forth in the complaint and the notice of removal.




                                                  2
          Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 3 of 16



         A.       The Parties

         Grace Proulx is a resident of Somerville, Massachusetts. (Compl. ¶ 1).1

         Catherine Mintzer, M.D., is a licensed physician practicing in Massachusetts. Although

her citizenship is not alleged in the complaint, it is undisputed that she is a resident of

Massachusetts.

         Belmont Medical Associates, Inc., is a Massachusetts corporation with a business address

of 725 Concord Ave. in Cambridge, Massachusetts. (Id. ¶ 2-3). Mintzer was an employee of

Belmont Medical Associates at all relevant times. (Id.).

         Lonni Larsen is a licensed pharmacist. Again, although her citizenship is not alleged in

the complaint, it is undisputed that she is a resident of Massachusetts.

         CVS Pharmacy, Inc. is a foreign (that is, non-Massachusetts) corporation. (Id. ¶ 5).

Larsen was an employee at the CVS Pharmacy located at 532 Medford Street in Somerville,

Massachusetts, at all relevant times. (Id. ¶ 4).

         Prometheus Laboratories, Inc. is a California corporation. (Id. ¶ 6). It is a subsidiary of

Nestle Health Science, SA, a Swiss Corporation. (See id. ¶ 40).

         B.       Plaintiff’s Medical Course

         In July 2016, Proulx began experiencing swelling and joint pain in her left foot. (Id. ¶ 9).

She sought treatment with Dr. Mintzer, who detected elevated levels of uric acid in her blood and

diagnosed gout. (Id.). Dr. Mintzer prescribed the drug Prednisone. (Id.).

         On August 9, 2016, Proulx had a follow-up appointment. Dr. Mintzer noted that Proulx’s

“acute gout was resolved but some swelling [remained] in [her left] foot.” (Id. ¶ 10). Dr.




          1
            The complaint re-starts the paragraph numbers after the introduction. Unless indicated otherwise, all
citations refer to the numbering that begins on page two of the complaint.


                                                          3
          Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 4 of 16



Mintzer did not perform any additional testing for uric acid levels. (Id.). She prescribed a course

of Allopurinal at a dose of 300 milligrams once a day for 90 days. (Id.). According to the

complaint, she did not warn Proulx concerning potential adverse reactions associated with her

new course of treatment. (Id.).

         That same day, Dr. Mintzer’s office sent the Allopurinal prescription to a CVS pharmacy

in Somerville, where it was filled by Larsen, the pharmacist. (Id. ¶ 11). According to the

complaint, rather than the Allopurinol labelling approved by the U.S. Food and Drug

Administration, the prescription came with a one-page document entitled “Patient Prescription

Information.” (Id. ¶ 12). That document allegedly differed from the warning normally included

with the generic version of the drug, among other reasons because it omitted warnings about

discontinuing use of the drug at the first signs of eye irritation. (Id. ¶ 80-81, 83).

         On September 7, 2016, Proulx began experiencing pain, swelling, and redness in her

eyes. (Id. ¶ 13). She went to CHA Somerville Hospital, where she was prescribed antibiotic eye

drops and instructed to seek further medical attention if her symptoms worsened. (Id).

         By September 8, Proulx’s symptoms had worsened. (Id. ¶ 14). She arrived at the Mount

Auburn Hospital Emergency Department with redness and swelling to both eyes, rash on her

chest and back, blisters in her mouth and lips, difficulty swallowing, and vaginal irritation. (Id.).

She reported her Allopurinol use, and was diagnosed with Stevens Johnson Syndrome (“SJS”).

(Id.).

         According to the complaint, SJS is a “drug-induced mucocutaneous disease” that creates

burn-like injuries to the skin. (Id. ¶ 1). The condition can affect not only the outside of a

patient’s skin, but also inner “mucosal surfaces, including eyes, mouth, throat, esophagus, lungs,

stomach, colon, urogenital [areas] and vagina.” (Id.). It carries a mortality rate of “30-80%” and



                                                   4
             Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 5 of 16



may cause “permanent blindness, renal failure, vaginal scarring and sterilization, pulmonary and

neuropsychological deficits, and kidney injury.” (Id.).

         On the evening of September 8, Proulx was transferred to the ICU at Brigham and

Women’s Hospital. She was observed to be suffering from extensive oral, vaginal, and

ophthalmologic lesions. (Id. ¶ 15-16).

         On September 12, she was transferred to the hospital’s burn unit. (Id. ¶ 16). While being

treated at Brigham and Women’s Hospital, she tested positive for a genetic variation that is

strongly associated with SJS. (Id. ¶ 17). People of Portuguese descent, such as Proulx, are

alleged to have this variation more commonly than the general population. (Id.).

         Proulx was hospitalized for approximately a month, after which she was discharged to a

skilled nursing facility. (Id. ¶ 18-19). According to the complaint, she has suffered permanent

disfiguration, vision loss, and other serious injuries. (Id. ¶ 19).

         C.       Allopurinol Labelling and Marketing

         In April 2001, Prometheus “acquired the rights to branded Allopurinol, Zyloprim.” (Id. ¶

39). In May 2011, Nestle purchased Prometheus. (Id. ¶ 40). 2

         The claims against Prometheus and Nestle stem from their ownership, labelling, and

marketing of branded Allopurinol.3 The thrust of the complaint is that neither company

undertook adequate efforts in the United States to update the Allopurinol label or educate doctors

about the risk of SJS. (See generally id. ¶¶ 20-66). The complaint alleges that this inaction came



        2
          Shortly after the relevant time period, Prometheus sold the rights to market Zyloprim to another company.
(Compl. ¶ 40).
         3
           Plaintiff took generic Allupurinol, but contends that Prometheus, as the owner of the branded drug, had
certain labelling and pharmacovigilance duties that it neglected. (Compl. ¶¶ 24-29). She further alleges that
because generic drug labels must be identical to their branded counterparts, Prometheus’s alleged issues with the
branded drug were also reflected in the generic version. (Id. ¶ 31).


                                                         5
         Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 6 of 16



despite material developments in the scientific literature and more adequate warnings provided

overseas. (Id. ¶¶ 41-60).

        The complaint alleges that Prometheus and Nestle failed to provide adequate warnings to

doctors of the SJS risk associated with Allopurinol, despite knowing of that risk and having a

duty to communicate it. (Id. ¶¶ 67-76). As a result, she alleges, Dr. Mintzer made medical

judgments concerning her treatment that were not properly informed. (Id. ¶ 73). That failure to

inform Dr. Mintzer is alleged to have directly and foreseeably caused her injuries. (Id. ¶¶ 75-

76).

        As set forth in greater detail below, the complaint also alleges that Dr. Mintzer was

negligent in her diagnosis, treatment, and care of Proulx. (See id. ¶¶ 84-87).

        D.      Procedural Background

        On August 8, 2019, Proulx filed a complaint in the Superior Court of Massachusetts. It

asserts claims of negligence against Dr. Mintzer (Count 1), vicarious liability against Belmont

Medical Associates, Inc. (Count 2), negligence against Larsen (Count 3), negligence against

CVS (Count 4), and reckless conduct (failure to warn) against Prometheus and Nestle (Count 5).

All claims are asserted under Massachusetts law.

        On December 12, 2019, Prometheus removed the case to this court on the basis of

diversity jurisdiction.

II.     Legal Standard

        Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.”

        A case removed from state court must be remanded “[i]f at any time before final

                                                  6
            Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 7 of 16



judgment it appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c).

The removing defendant bears the burden of demonstrating that subject-matter jurisdiction

exists. Danca v. Private Health Care Sys., Inc., 185 F.3d 1, 4 (1st Cir. 1999). “The removal

statute is strictly construed, and any doubts about the propriety of removal are resolved in favor

of remand to the state forum.” In re Fresenius Granuflo/Naturalyte Dialysate Prods. Liab.

Litig., 76 F. Supp. 3d 321, 327 (D. Mass. 2015).

III.    Analysis

        Diversity jurisdiction exists “where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different States.” 28 U.S.C. §

1332(a)(1). 4 “This statutory grant requires complete diversity between the plaintiffs and

defendants in an action.” Picciotto v. Continental Cas. Co., 512 F.3d 9, 17 (1st Cir. 2008) (citing

Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267 (1806); Halleran v. Hoffman, 966 F.2d 45, 47 (1st

Cir. 1992)).

        There is no dispute that complete diversity is lacking here. Proulx, the plaintiff, is a

citizen of Massachusetts, as are three of the defendants (Dr. Mintzer, Belmont Associates, and

Larsen). Nonetheless, Prometheus argues that removal was appropriate. It contends that the

non-diverse parties were fraudulently joined to the action. In the alternative, it argues that the

claims against non-diverse parties were fraudulently “misjoined” to this lawsuit.

        A.       Fraudulent Joinder

        “[U]nder the doctrine of fraudulent joinder, removal is not defeated by the joinder of a




        4
           The complaint does not allege a specific amount of damages. However, the civil cover sheet to the
original complaint specifies damages of “$4,280,000+.” (Civil Action Cover Sheet (Dkt. No. 1, Ex. A)). For present
purposes, the Court will assume that the amount-in-controversy requirement is satisfied.



                                                        7
         Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 8 of 16



non-diverse defendant where there is no reasonable possibility that the state's highest court

would find that the complaint states a cause of action upon which relief may be granted against

the non-diverse defendant.” Universal Truck & Equipment Co., Inc. v. Southworth-Milton, Inc.,

765 F.3d 103, 108 (1st Cir. 2014). “Defendants, as the party seeking removal, bear the burden of

demonstrating by clear and convincing evidence ‘either that there has been outright fraud

committed in the plaintiff's pleadings, or that there is no possibility, based on the pleadings, that

the plaintiff can state a cause of action against the non-diverse defendant in state court.’” In re

Fresenius, 76 F. Supp. 3d at 332-33 (quoting Mills v. Allegiance Healthcare Corp., 178 F. Supp.

2d 1, 5 (D. Mass. 2001) (emphasis in original) (citations omitted).

       “An ‘implicit finding’ within a finding of fraudulent joinder, then, is ‘that the plaintiff has

failed to state a cause of action against the fraudulently joined defendant.’” In re Fresenius, 76

F. Supp. 3d at 333 (quoting Phillips v. Medtronic, Inc., 754 F. Supp. 2d 211, 215 (D. Mass.

2010)) (citations omitted). Although that standard is facially similar to the standard on a motion

to dismiss under Rule 12(b)(6), “[i]n analyzing a claim of fraudulent joinder, a court is not held

captive by the allegations in the complaint . . . [and may] examine affidavits of the parties.”

Mills, 178 F. Supp. 2d at 5-6. “[I]n determining whether a plaintiff has the possibility of

recovery against a defendant, the court is to resolve all disputed issues of fact and ambiguities of

law in favor of the non-removing party.” In re Fresenius, 76 F. Supp. 3d at 333 (citing Fabiano

Shoe Co., Inc. v. Black Diamond Equipment, Ltd., 41 F. Supp. 2d 70, 71-72 (D. Mass. 1999)).

               1.      The Claim Against Dr. Mintzer

       Prometheus contends that the complaint fails to state a claim against Dr. Mintzer because




                                                  8
          Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 9 of 16



the complaint pleads irreconcilably inconsistent theories of liability.5 In substance, it argues that

“[p]laintiff’s malpractice claim against Dr. Mintzer is grounded in her purported failure to know

what allegedly was intentionally withheld from her: information about Allopurinol’s side effects

and the need to monitor patients on Allopurinol for SJS.” (Opp. to Mot. at 5, Dkt. 14).

         Fraudulent joinder may exist where the allegations against the non-diverse defendant are

directly contradicted by the allegations against the diverse defendant. For example, in Baisden v.

Bayer Corp., 275 F. Supp. 2d 759, 763 (S.D. W.Va. 2003), the court denied a motion to remand

because the non-diverse defendant had been fraudulently joined. The court found that “the

impossibility of the claim against the non-diverse defendant[] is implicit in the contradictory

allegations: 1) defendant manufacturer hid the information that 2) non-diverse doctor or

pharmacist knew or should have known.” Id. at 762. In other words, the “case against the non-

diverse defendant[]is undercut, defeated, and made impossible by the claims of fraud and

misrepresentation against the manufacturers . . . .” Id. at 763. See also Omobude v. Merck &

Co., WL 25548425, *2 (S.D. Miss. Oct. 3, 2003) ((“[W]here a plaintiff has specifically alleged

facts from which one would necessarily infer that the defendant in question would not have

known information otherwise alleged to have been misrepresented or concealed from him, then

. . . to sustain his pleading burden, the plaintiff would have to plead at least some facts tending to

show why or how the defendant knew or should have known of the information that has been

misrepresented to or concealed from him.”).

         It is also true that the “facts” section of the complaint, which comprises 75 paragraphs

over 22 pages of text, portrays Dr. Mintzer as an innocent victim of the misconduct of



          5
            The claim against Belmont Medical Associates is for vicarious liability and therefore is dependent on the
validity of the claim against Dr. Mintzer.


                                                          9
        Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 10 of 16



Prometheus. It specifically alleges that Prometheus failed to make appropriate disclosures of the

risks of Allopurinol to Dr. Mintzer, and indeed willfully defrauded her. (See Compl. ¶¶ 67-76).

But Prometheus oversimplifies the allegations in the complaint. Although the body of the

complaint focuses almost entirely on the allegedly wrongful conduct of Prometheus, Count 1,

which is the malpractice claim, sets out almost completely separate allegations of medical

malpractice.

        Specifically, Count 1 alleges six particular forms of malpractice allegedly committed by

Dr. Mintzer: (1) that she “[f]ailed to adequately and correctly diagnose gout” by not ordering

certain imaging and lab work; (2) that she “[f]ailed to initiate [various] steps with respect to the

diagnosis of gout”; (3) that she “[f]ailed to adhere to the diagnostic criteria for the use or

indication for the pharmacological treatment of gout”; (4) that she “[f]ailed to follow American

College of Rheumatology (‘ACR’) treatment guidelines or the package insert recommendations

to start patient only after other modalities have failed, and start the initiating dose with 100mg”

after establishing baseline renal function; (5) that she “[f]ailed to provide proper follow-up and

clinical monitoring,” and (6) that she “[f]ailed to use safer pharmacological treatments

recommended by ACR.” (Compl. ¶ 86a-f). None of those claims is based on the theory that Dr.

Mintzer knew, or should have known, information concerning Allopurinol that was hidden by

Prometheus.

        Prometheus contends that these allegations are too threadbare to plead a sufficiently

plausible claim for medical malpractice, particularly as to causation. See generally Furtado v.

Women & Infants Hosp. of Rhode Island, WL 5886873, at *2 (D. Mass. Oct. 7, 2016) (stating

that claim for malpractice under Massachusetts law must plead facts sufficient to show “(1) the

existence of a doctor . . . patient relationship; (2) that the performance of the doctor . . . did not



                                                   10
        Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 11 of 16



conform to good medical practice; (3) causation and (4) damages”).

       That is certainly true as to the allegations that Dr. Mintzer purportedly failed to diagnose

gout, or failed to confirm the diagnosis. It appears to be undisputed that Proulx did, in fact, have

gout. (see Compl. ¶ 86a-b). If Proulx was not misdiagnosed, there is no causal nexus between

the alleged failure to make an accurate diagnosis, or confirm the diagnosis, and her eventual

contraction of SJS.

       But other claims are at least sufficiently plausible to survive dismissal. For example, the

complaint alleges that Dr. Mintzer failed to provide proper follow-up and monitoring of Proulx

for events associated with SJS. (Compl. ¶ 86d). And it alleges that she failed to follow ACR

treatment guidelines. Those allegations are indeed threadbare, but they plausibly plead wrongful

conduct that contributed to the alleged injuries, and there is no countervailing evidence, by

affidavit or otherwise, in the record. Under the circumstances, defendants have not sustained

their burden of showing that there is “no reasonable possibility” that the Massachusetts Supreme

Judicial Court would find that the complaint states a cause of action upon which relief can be

granted. Universal Truck & Equipment, 765 F.3d at 108. Whether there is actually any evidence

to sustain those allegations is, of course, a question for another day.

               2.      The Claim Against Larsen

       In any event, the complaint also alleges a claim against Larsen, the pharmacist, for failure

to warn under Massachusetts law. In Cottam v. CVS Pharmacy, 436 Mass. 316, 317 (2002), the

SJC was faced with a negligence claim against a pharmacy arising out of a drug side effect. The

court held that although a “pharmacy has no [general] duty to warn its customers of the side

effects of prescription drugs,” it may voluntarily assume such a duty. Id. at 321 & 325-26. The

scope of the duty, however, is a “fact-specific inquiry.” Id. at 324. In that case, the court held



                                                 11
        Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 12 of 16



that the pharmacy had assumed a duty to the plaintiff by providing him with a “long form”

warning that a patient “could reasonably interpret [] as a complete and comprehensive list of all

known side effects.” Id. at 325. The court distinguished such a warning from a “single label

containing only one specific warning” or other narrow communications that could not be

reasonably construed as comprehensive. See id. at 326 (citing Frye v. Medicare–Glaser Corp.,

153 Ill.2d 26, 32-34 (1992) (holding that pharmacy did not assume duty to warn of all side

effects when it merely affixed label warning that drug might cause drowsiness)).

       Here, the complaint alleges that CVS, through Larsen, provided Proulx with a “Patient

Prescription Information” form. (Compl. ¶ 12). That form was allegedly supplied in place of the

FDA-approved generic Allopurinol warning label in use at the time. (Id. ¶¶ 12, 95). It alleges

that Larson and CVS voluntarily undertook a duty to warn by providing the form, and that the

warning given was incomplete. (Id. ¶¶ 93-95). See also Jenner v. CVS Pharmacy, Inc., WL

1085981, *2-3 (D. R.I. 2011) (finding that complaint stated claim under Cottam against

pharmacy, defeating defendant’s argument of fraudulent joinder). Specifically, it alleges that the

information provided by CVS warned of a very serious possible allergic reaction, but did not

include the early warning sign of eye irritation. (Compl. ¶¶ 81-83).

       Prometheus seeks to distinguish Cottam by noting that the complaint refers to the

warning given to Proulx as “abridged” and that Larson is not specifically alleged to have orally

consulted with her. (Opp. to Mot. at 8-9). But the word “abridged” as used in the complaint

does not refer to a complete, but shorter, warning; instead it refers to an incomplete warning

“that omitted key information.” (Compl. ¶ 81). As for the second point, the pharmacist’s oral

communications in Cottam were likely relevant to the duty assumed. See Cottam, 436 Mass. at

318 (“CVS policy also required its pharmacists to review the information on both the long and



                                                12
        Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 13 of 16



short forms with the customer.”). However, the decision did not rest upon the fact that an oral

warning had been provided, but whether the totality of the pharmacy’s communications could be

reasonably construed as comprehensive. See generally id. at 326 (“Where, however, a pharmacy

provides a more detailed list of warnings, or, by way of advertising, promises to provide

customers with information, it may thereby undertake a duty to provide complete warnings and

information. We thus conclude that, even had it been raised below, CVS's argument that it did

not assume a duty to warn of all side effects would be unavailing.”). The fact that no oral

warning is alleged to have been given here is therefore not dispositive.

       In short, the complaint states a plausible claim against Larsen for violation of a

voluntarily assumed duty to warn, and again there is no evidence in the record to suggest

otherwise.

               3.      Conclusion

       In summary, Prometheus, as the party seeking removal, bears the burden of

demonstrating by clear and convincing evidence “either that there has been outright fraud

committed in the plaintiff's pleadings, or that there is no possibility, based on the pleadings, that

the plaintiff can state a cause of action against the non-diverse defendant in state court.” In re

Fresenius, 76 F. Supp. 3d at 332-33 (quotations omitted). The complaint states plausible claims

against Dr. Mintzer, Belmont Medical Associates, and Larsen, and the Court has been directed to

no additional information, such as affidavits, suggesting the contrary. Accordingly, those parties

were not fraudulently joined to this action.

       C.      Fraudulent Misjoinder

       In the alternative, Prometheus contends that the claims against the non-diverse defendants

were fraudulently misjoined.



                                                 13
        Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 14 of 16



       The doctrine of fraudulent misjoinder, sometimes called procedural misjoinder, was first

articulated by the Eleventh Circuit in Tapscott v. MS Dealer Service Corp., 77 F.3d 1353 (11th

Cir. 1996), abrogated on other grounds by Cohen v. Office Depot Inc., 204 F.3d 1069 (11th Cir.

2000). The doctrine prevents the misjoining of a party against whom a viable claim exists (thus

surviving fraudulent joinder scrutiny), but who does not have a “real connection with the

controversy.” Tapscott, 77 F.3d at 1360 (quotations omitted); see also 14C Wright & Miller,

Fed. Prac. & Proc. § 3723.1 (4th Ed. 2020) (describing fraudulent misjoinder doctrine). Under

the doctrine, “mere misjoinder” will not suffice, and a misjoinder will only be fraudulent if it is

sufficiently “egregious.” Tapscott, 77 F.3d at 1360.

       Perhaps because of this ambiguous language, “[m]any courts, [], ‘have foundered on

shoals of tautology in trying to define fraudulent misjoinder.’” Palmer v. Davol, Inc., WL

5377991, *2 (D.R.I. Dec. 23, 2008) (quoting Palermo v. Letourneau Tech. Inc., 542 F. Supp. 2d

499, 523 (S.D. Miss. 2008)). “District courts addressing a procedural misjoinder argument have

reached ‘divergent conclusions on whether (and how) to apply the doctrine’ and have determined

that the doctrine involves many ‘unsettled questions.’” Id. at *3 (quoting Geffen v. General

Electric Co., 575 F. Supp. 2d 865, 869-70 & n. 5 (N.D. Ohio 2008)).

       The First Circuit has not to date recognized the doctrine of fraudulent misjoinder. Two

district courts within this circuit to have considered the issue both rejected the doctrine outright.

Each found its adoption inappropriate in light of the unsettled legal landscape and the rule of

strict construction regarding removal statutes. See Cambridge Place Inv. Management, Inc. v.

Morgan Stanley & Co., Inc., 813 F. Supp. 2d 242, 246 (D. Mass. 2011); Palmer, WL 5377991 at

*4.

       This Court need not resolve the issue here. Even if the doctrine applies, the non-diverse



                                                  14
         Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 15 of 16



parties are likely not misjoined, and in any event not egregiously so. Fed. R. Civ. P. 20 allows

for defendants to be joined into one action if “any right to relief is asserted against them . . . with

respect to or arising out of the same transaction, occurrence, or series of transactions or

occurrences” and “any question of law or fact common to all defendants will arise in the action.”

Fed. R. Civ. P. 20(2). That standard is typically applied using a case-by-case approach. See 14C

Wright & Miller, Fed. Prac. & Proc. § 1653 (4th Ed. 2020).

         Arguably, at least, the claims do not involve a single transaction or occurrence. The

claim against Prometheus and Nestle involves the marketing, testing, and reporting of

Allopurinal, whereas as the claims against the non-diverse defendants involve Dr. Mintzer’s

diagnosis and treatment and a separate warning provided by the pharmacy. See Smith v.

Hendricks, 140 F. Supp. 3d 66, 75 (D.D.C. 2015) (“The factual basis for the claims against

Boston Scientific pertains to research, development, production, and marketing of the Advantage

system; the factual basis for the claims against the Healthcare Provider Defendants pertains to

Plaintiff’s treatment by and interaction with her healthcare providers.”).

         But that conclusion ignores the multiple elements common to all of the claims. For one

thing, Proulx’s injury is the same across all claims: she suffered from a serious adverse reaction

to the drug, and all the parties involved are accused, in their own way, of somehow causing or

contributing to it. Furthermore, the allegations against all defendants involve overlapping and

interrelated facts, risking inconsistent judgments. For example, if the cases against Prometheus

and Dr. Mintzer are severed, Dr. Mintzer could be found liable for not pursuing safer treatments,

but Prometheus could be found liable for failing to inform doctors that other treatments were

safer.

         Finally, and in any event, even if the Court found that this were misjoinder, it is not



                                                  15
        Case 1:19-cv-12506-FDS Document 27 Filed 06/11/20 Page 16 of 16



egregious. This case involves a single plaintiff and a single set of injuries, allegedly caused by

the ingestion of a single drug, not the joinder of wholly separate and unrelated claims. In short,

even assuming the doctrine of fraudulent misjoinder exists, it does not apply in this

circumstance.

IV.    Conclusion

       For the foregoing reasons, there is not complete diversity of citizenship among the

parties, and therefore this Court is without subject-matter jurisdiction over this matter. Plaintiff’s

motion to remand is GRANTED, and the case is hereby REMANDED to the Massachusetts

Superior Court.



So Ordered.

                                                          /s/ F. Dennis Saylor, IV
                                                          F. Dennis Saylor, IV
Dated: June 11, 2020                                      Chief Judge, United States District Court




                                                 16
